Opinion by
Haralson, J.
This was a statutory trial of the right of property. Alex. Rice & Son recovered judgment against one G. W. Carr. Upon this judgment an execution was issued and levied upon the property involved in this suit, and, thereupon the appellee, J. M. Carr, interposed a claim thereto. Upon the interposition of this claim, issue wa« made up as directed by the statute, and the trial was had.
There were verdict and judgment for the claimant. The judgment is reversed and cause remanded.